Citation Nr: 0604889	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, variously diagnosed, including left hemidiaphragm 
paralysis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1974.  

By its decision of November 19, 2004, the Board of Veterans 
Appeals (Board) denied entitlement of the veteran to service 
connection for a chronic respiratory disorder, variously 
diagnosed, including left hemidiaphragm paralysis.  An appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) followed, and the parties to the appeal thereafter 
jointly moved the Court to vacate the Board's decision of 
November 2004 and remand the matter to the Board for 
readjudication.  By its order of September 2005, the Court 
granted the parties' motion, and the case is again before the 
Board for review.  

The appeal is REMANDED to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In their joint motion before the Court, the parties to that 
appeal determined that Board in its December 2004 decision 
had failed to comply with its duty to assist the veteran in 
the development of all pertinent evidence.  Specific 
reference was made to the VA's failure to establish direct 
contact with B. Goltry, M.D., a VA treating physician who had 
reported in a February 2002 statement that a blunt trauma to 
the veteran's chest in service had probably resulted in 
paralysis of his left hemidiaphragm through a phrenic nerve 
injury, in order to ascertain the rationale for the foregoing 
opinion and to obtain all pertinent treatment records 
compiled by him.  

The record also reflects that the veteran's attorney has 
submitted additional medical evidence in the form of April 
2005 correspondence from a VA physician, D. Sasso, M.D., to 
the veteran.  Such evidence was not accompanied by a wavier 
of initial review by the RO.  Remand is thus required to 
permit the RO/AMC to undertake initial review of that 
evidence.  

In view of the parties' joint motion and the Court's order 
relating thereto, this matter is REMANDED for the following:

1.  Direct contact must be made with B. 
Goltry, M.D., of the VA's Medical Center 
in Boise, Idaho, or any VA medical 
facility where he may now be located, in 
order to obtain in writing a rationale 
for the opinion offered by him in 
February 2002 correspondence to the 
veteran that blunt chest trauma to the 
chest inservice probably resulted in 
paralysis of his left hemidiaphragm 
through a phrenic nerve injury.  Whether 
that opinion was based exclusively on the 
history offered by the veteran must be 
fully set forth by Dr. Goltry.  In 
addition, Dr. Goltry must be asked 
whether the foundation for such opinion 
included a review of any previously 
compiled medical records, and, if so, the 
specific medical records relied upon must 
be fully detailed.  Whether service 
medical records of the veteran were 
considered prior to entry of that opinion 
must also be fully noted.  

2.  Any and all records of VA medical 
examination or treatment not already on 
file which pertain to the veteran's 
claimed respiratory disorder, 
particularly those compiled by B. Goltry, 
M.D., must be obtained for inclusion in 
his VA claims folder.  

3.  Lastly, the issue of the veteran's 
entitlement to service connection for a 
chronic respiratory disorder, variously 
diagnosed, including left hemidiaphragm 
paralysis, must be readjudicated on the 
basis of all of the evidence of record, 
including the April 2005 correspondence 
from Dr. Sasso, and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


